HAWTHORNE, Justice.
Luciel Turner Brown Howard instituted this suit to have declared null and void the sale of a lot in the Town of Homer, Claiborne Parish, Louisiana. The property was sold by one of the defendants, Theodore Howard, from whom plaintiff is now divorced, to the other defendant, his sister, May O. Roberts. Plaintiff alleges that this property belonged to the community of acquets and gains which existed between her and her husband, that the sale was made during the existence of their marriage as a result of a conspiracy between her husband and the vendee to defraud her of her interest in this community property, and that the transaction was simulated. After trial on the merits there was judgment rejecting plaintiff’s demands and dismissing her suit, and she appealed to this court.
The act of sale which plaintiff seeks to have set aside recites a consideration of $2,800. If we accept this amount as the value of the property described in the deed, under the facts of this case the most that the plaintiff could recover, even if she should succeed in having the sale set aside,1 would be an undivided one-half interest in the property, worth approxi*55mately $1,400. Consequently $1,400 is the only amount in dispute in this cause and is far below the amount necessary for the appellate jurisdiction of this court. See Angelette v. Hardie, 223 La. 167, 65 So.2d 126. Accordingly this appeal will be transferred to the proper Court of Appeal.
It is ordered that this appeal be transferred to the Court of Appeal, Second Circuit, provided that the record be filed in that court within 30 days from the date this judgment becomes final; otherwise the appeal will be dismissed. Costs in this court are to be paid by appellant.

. Under the jurisprudence if a conveyance is a pure simulation it is without legal effect and has no existence in fact, and the sale is set aside in its entirety. See Radovich v. Jenkins, 123 La. 355, 48 So. 988; Citizens’ Bank & Trust Co. v. Willis, 183 La. 127, 162 So. 822. See also Thompson v. Thompson, 211 La. 468, 30 So.2d 321.